           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KYLE B. McDANIEL
ADC #107283                                                  PLAINTIFF

v.                       No. 3:17-cv-155-DPM

GREENE COUNTY SHERIFF'S DEPARTMENT;
TARRIN HUGGINS, Employee, Greene
County Detention Facility; and SUSAN
BAIRD, Employee, Greene County
Detention Center                                         DEFENDANTS

                                ORDER
     Motion for belated appeal, NQ 32, denied. McDaniel's lack of legal
knowledge is not a sufficient reason to reopen the time to appeal.    FED.

R. APP. P. 4(a)(6). Further, the Court certified that an in forma pauperis
appeal would not be taken in good faith. NQ 2 7.
     So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
